     Case 1:18-cv-00662-AWI-EPG Document 29 Filed 06/05/20 Page 1 of 1


 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                     EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 7

 8 FARSHAD OREIZI,                                    Case No. 1:18-CV-00662-AWI-EPG

 9                 Plaintiff,                         ORDER MODIFYING COURT’S
                                                      SCHEDULING ORDER
10          v.
                                                      (ECF No. 28)
11 COUNTY OF FRESNO and DOES 1 through
   20, inclusive,
12
                  Defendants.
13

14

15          Pursuant to the stipulation of the parties, and finding good cause exists, IT IS ORDERED
16 that the scheduling conference order (ECF No. 15), as previously modified (ECF Nos. 19, 21, 23,

17 25, 27), is further modified as follows:

18
      EVENT                                   PRIOR DATE             CONTINUED DATE
19    Dispositive Motion Filing Deadline      March 10, 2020         September 2, 2020
20    Pretrial Conference:                    June 19, 2020          January 20, 2021, 10:00 am
21    Trial:                                  August 18, 2020        March 23, 2021, 8:30 am

22          All other terms and conditions of the scheduling conference order (ECF No. 15) remain in

23 full force and effect.

24 IT IS SO ORDERED.

25
        Dated:    June 5, 2020                                /s/
26                                                   UNITED STATES MAGISTRATE JUDGE
27

28
